EXHIBIT 10.5 
 
                                           April 7, 2006


Mr. Douglas S. Elliott
Executive Vice President
Metropolitan Edison Company
2800 Pottsville Pike
Reading, PA 19640-0001


Pennsylvania Electric Company
5404 Evans Rd.
Erie, PA 16509


The Waverly Electric Power and Light Company
707 Main St.
Towanda, PA 18848
 
RE: 
Notice of Termination Tolling Agreement
 
Restated Partial Requirements Agreement, dated January 1, 2003, by and among,
Metropolitan Edison Company, Pennsylvania Electric Company, The Waverly Electric
Power and Light Company and FirstEnergy Solutions Corp., as amended by a First
Amendment to Restated Requirements Agreement, dated August 29, 2003 and by a
Second Amendment to Restated Requirements Agreement, dated June 8, 2004
(“Partial Requirements Agreement”)



Dear Mr. Elliott:


      Please be advised that FirstEnergy Solutions Corp. (“Solutions”) hereby
gives notice, in accordance with the Tolling Agreement dated November 1, 2005
that amended
the Restated Partial Requirements Agreement (“Partial Requirements Agreement”),
to Metropolitan Edison Company, Pennsylvania Electric Company and The Waverly
Electric Power and Light Company (“Buyers”) that Solutions has elected to
terminate the Partial Requirements Agreement effective midnight December 31,
2006. In accordance with the November 1, 2005 Tolling Agreement, this notice is
being provided at least sixty (60) days in advance of the effective date of
termination.


This termination is necessary because the Partial Requirements Agreement is not
economically sustainable from Solutions’ perspective. Market prices for
generation services have and continue to be far above the price being charged to
Buyers. In addition, the load following product being supplied is very different
than the product originally contemplated under the Partial Requirements
Agreement.


Notwithstanding the above, in exchange for Solutions not exercising its right to
terminate the Partial Requirements Agreement effective midnight December 31,
2006, the parties agree as follows:
 

--------------------------------------------------------------------------------


 
 

1.  
The termination provisions of Paragraph 6 of the Partial Requirements Agreement,
as tolled by the November 1, 2005 Tolling Agreement, shall be tolled for a
period of one (1) year from December 31, 2006, provided:

a.  
Solutions shall be permitted to terminate the Partial Requirements Agreement at
any time during the term of this Tolling Agreement with sixty (60) days written
notice;

b.  
Buyers shall procure through arrangements other than the Partial Requirements
Agreement beginning December 1, 2006 and ending December 31, 2007, approximately
33% of the amounts of capacity, energy, ancillary services and other services
necessary to satisfy their Provider of Last Resort obligations for which
Committed Resources (as defined in the Partial Requirements Agreement) have not
been obtained; and

c.  
Solutions has no obligation under the Partial Requirements Agreement to supply
additional quantities of capacity and energy in the event that a supplier of
Committed Resources defaults on its supply agreement.




2.  
Solutions will not act as agent for Buyers in procuring capacity and energy
under section 1(b), above.




3.  
The pricing provision of Paragraph 5 of the Partial Requirements Agreement shall
remain unchanged provided Buyers comply with the provisions of this Tolling
Agreement and any applicable provision of the Partial Requirements Agreement.



In the event that Solutions elects not to terminate the Partial Requirements
Agreement effective midnight December 31, 2007, similar tolling agreements
effective after December 31, 2007 will be considered by Solutions only if Buyers
procure, through arrangements other than the Partial Requirements Agreement,
additional amounts of approximately 64% in 2008, 83% in 2009 and 95% in 2010 of
the capacity, energy, ancillary services and other services necessary to satisfy
their Provider of Last Resort obligations for which Committed Resources (as
defined in the Partial Requirements Agreement) have not been obtained from the
market.


This Tolling Agreement supercedes any conflicting provision of the Partial
Requirements Agreement. The execution of this Tolling Agreement does not
constitute an admission or acknowledgment of any fact, conclusion of law, or
liability by any party to this Tolling Agreement.


This Tolling Agreement may be executed in counterparts and is effective as of
the date of execution without the requirement of filing with or endorsement by
any federal or state court or agency. The undersigned representatives certify
that they are fully authorized to enter into and to bind such party to the terms
and conditions of this Tolling Agreement.


Please indicate your agreement with this Tolling Agreement by signing
below.      

 

--------------------------------------------------------------------------------




Sincerely,
       
Guy L. Pipitone
President
FirstEnergy Solutions Corp.




   
Accepted and agreed to by:


Metropolitan Edison Company
Pennsylvania Electric Company
The Waverly Electric Power and Light Company




By:
   
Douglas S. Elliott
 
Executive Vice President
     
This __ day of April, 2006


